           Case 1:19-vv-00850-UNJ Document 30 Filed 07/14/20 Page 1 of 4




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-0850V
                                         UNPUBLISHED


    MICHAEL J. MCFALL,                                        Chief Special Master Corcoran

                         Petitioner,                          Filed: June 12, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Guillain-
                                                              Barre Syndrome (GBS)
                        Respondent.


Matthew F. Belanger, Faraci Lange, LLP, Rochester, NY, for petitioner.

Emilie Williams, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

       On June 10, 2019, Michael J. McFall filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he developed Guillain-Barré syndrome (“GBS”)
as a result of an influenza (“flu”) vaccination administered on November 22, 2016.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

       On June 8, 2020, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for GBS. On June 11, 2020, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $103,614.46
(consisting of $90,000.00 for pain and suffering, $1,268.52 for future unreimbursable
medical expenses, and $12,345.94 for past out-of-pocket unreimbursable medical

1 Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:19-vv-00850-UNJ Document 30 Filed 07/14/20 Page 2 of 4



expenses. Proffer at 1. In the Proffer, Respondent represented that Petitioner agrees
with the proffered award. Id. Based on the record as a whole, I find that Petitioner is
entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $103,614.46 (consisting of $90,000.00 for pain and suffering,
$1,268.52 for future unreimbursable medical expenses, and $12,345.94 for past
out-of-pocket unreimbursable medical expenses) in the form of a check payable
to Petitioner. This amount represents compensation for all damages that would be
available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
         Case 1:19-vv-00850-UNJ Document 30 Filed 07/14/20 Page 3 of 4




               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

                                                   )
 MICHAEL J. McFALL,                                )
                                                   )
                Petitioner,                        )
                                                   )    No. 19-850V
 v.                                                )    Chief Special Master Corcoran
                                                   )    ECF
 SECRETARY OF HEALTH AND HUMAN                     )
 SERVICES,                                         )
                                                   )
                Respondent.                        )
                                                   )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On June 8, 2020, respondent filed a Rule 4(c) Report conceding that entitlement to

compensation was appropriate under the terms of the Vaccine Act because petitioner has

satisfied the criteria of the Vaccine Injury Table for Guillain-Barré syndrome (“GBS”) following

administration of a flu vaccine. Thereafter, on the same date, Chief Special Master Corcoran

issued a Ruling on Entitlement, finding that petitioner was entitled to vaccine compensation..

I.     Items of Compensation

        Based upon the evidence of record, respondent proffers that petitioner should be

awarded $103,614.46. The award is comprised of the following: $90,000.00 for pain and

suffering; $1,268.52 for future unreimbursable medical expenses; and $12,345.94 for past out-of-

pocket unreimbursable medical expenses. These amounts represent all elements of

compensation to which petitioner is entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

 II.    Form of the Award

       The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $103,614.46, in the form of a check payable to petitioner. Petitioner
            Case 1:19-vv-00850-UNJ Document 30 Filed 07/14/20 Page 4 of 4




agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                       Respectfully submitted,

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division

                                                       CATHARINE E. REEVES
                                                       Deputy Director
                                                       Torts Branch, Civil Division

                                                       GABRIELLE M. FIELDING
                                                       Assistant Director
                                                       Torts Branch, Civil Division

                                                       /s/ Emilie F. Williams
                                                       EMILIE F. WILLIAMS
                                                       Trial Attorney
                                                       Torts Branch, Civil Division
                                                       U.S. Department of Justice
                                                       P.O. Box 146
                                                       Benjamin Franklin Station
                                                       Washington D.C. 20044-0146
                                                       Tel: (202) 305-0124
                                                       Emilie.williams@usdoj.gov

Dated: June 11, 2020
